Title: From James Madison to James Maury, 17 June 1802 (Abstract)
From: Madison, James
To: Maury, James


17 June 1802, Department of State, Washington. “Your letter of the 10th. April last has been duly received. According to the rule now in practice, all such accounts as yours are to be settled at the Treasury Department. It will be proper therefore that you forward them to that Department with the requisite vouchers. As soon as the balance shall be authenticated, you may receive payment either here or in England, as you prefer.”
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). 1 p.


